 CASE 0:18-cv-03189-DSD-ECW Document 19 Filed 04/22/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MINNESOTA


THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,
                                              Case No. 18-cv-3189 (DSD/ECW)
                             Plaintiff,

      v.                                                     ORDER

J.B., a minor; Z.B., a minor; and ANNIE L.
DAVIS, solely in her capacity as guardian
of J.B. and Z.B.,

                             Defendants.



      This case is before the Court on the Stipulation to Amend Complaint (Dkt.

No. 17) submitted by and between counsel for the appearing parties, The

Prudential Insurance Company of America (“Prudential”), and Defendant, J.B., a

minor, represented by Annie L. Davis, her guardian. Based on the Stipulation, and

on the files, records, and proceedings herein, IT IS ORDERED THAT:

      1.     The Stipulation to Amend Complaint is APPROVED.

      2.     Prudential shall file an Amended Complaint in substantially the form
             attached as Exhibit A to the Stipulation (Dkt. No. 17-1) within ten
             (10) days of this Order.

      3.     Defendants shall answer or otherwise respond to the Amended
             Complaint consistent with the Federal Rules of Civil Procedure.



Dated: April 22, 2019                          s/Elizabeth Cowan Wright
                                               ELIZABETH COWAN WRIGHT
                                               United States Magistrate Judge
